Citation Nr: 1125193	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected allergic rhinitis/sinusitis, evaluated as noncompensably disabling from January 14, 2005 to May 23, 2010 and as 10 percent disabling from May 24, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2008, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder. 

In September 2008, September 2009 and March 2010, the Board remanded these matters for further development.  As will be described in greater detail below, the Board finds that the remand directives have been substantially completed and that no further development is necessary prior to a final adjudication of the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Following the April 2011 supplemental statement of the case, the Veteran submitted an additional statement and a VA Form 21-8940, application for increased compensation based on unemployability, directly to the Board. These documents were unaccompanied by a waiver and have not been considered by the agency of original jurisdiction. 38 C.F.R. § 1304 (2010). Nevertheless, there can be no prejudice to the Veteran in the Board's reviewing these documents in the first instance as the Veteran's statement contained sinusitis/rhinitis arguments which are duplicative of evidence already contained in the claims folder and reviewed by the agency of original jurisdiction (AOJ).  With respect to the Veteran's TDIU arguments and the VA Form 21-8940, as discussed below, the Board is granting his claim for TDIU. Under these circumstances, the Board finds that waiver of AOJ consideration of the additional evidence is not required and that the Veteran is not prejudiced by the Board's adjudication at this time. See 38 C.F.R. §§ 3.901, 20.1304 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

FINDINGS OF FACT

1.  From January 14, 2005 to May 6, 2008, the Veteran experienced no more than three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge.  However, three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or polyps were not shown.  

2.  Since May 7, 2008, the Veteran has experienced more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  However, the Veteran has not undergone any surgery for his sinusitis and does not experience chronic osteomyelitis or near constant episodes of sinusitis.  

3.  The medical and other evidence of record indicates that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From January 14, 2005 to May 6, 2008, the criteria for an initial 10 percent disability rating, but no higher, for the Veteran's allergic rhinitis/sinusitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6511 (2010).

2.  Since May 7, 2008, the criteria for an initial 30 percent disability rating, but no higher, for the Veteran's allergic rhinitis/sinusitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6511 (2010).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's TDIU claim, a VCAA notice letter was sent to the Veteran regarding this issue in December 2010.  The Board need not, however, discuss the sufficiency of this notice letter or VA's development of the claim in light of the fact that the Board is granting the issue.  Thus, any potential errors on the part of VA in complying with the provisions of the VCAA have essentially been rendered moot by the Board's grant of the benefit sought on appeal. 

With respect to the Veteran's rhinitis/sinusitis claim, as the July 2005 rating action granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.  

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, the Board notes, as discussed in the Introduction portion of this decision, in September 2008, September 2009 and March 2010 the Veteran's claims were remanded for further development.  Upon review, the record indicates that the VA examinations requested by the Board in September 2008 and March 2010 were conducted in November 2008 and May 2010, respectively.  These examinations specifically addressed the questions posed by the Board.  The Veteran's claim was also readjudicated by the AMC in November 2009 as requested by the Board in September 2009.  Therefore, the Board finds that the September 2008, September 2009 and March 2010 remand directives were substantially completed. See Stegall and Dyment, both supra.

Further, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private treatment records and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations in March 2005, November 2008 and May 2010.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in May 2008 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II.  Allergic Rhinitis/Sinusitis 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected allergic rhinitis/sinusitis is currently evaluated under Diagnostic Code 6599-6522.  The RO assigned Diagnostic Code 6599 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the first two numbers of the most closely related body part and "99".  38 C.F.R. § 4.20 (2010) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous]. The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.97, Diagnostic Code 6522, allergic or vasomotor rhinitis.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 6522.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 6522 provides a 10 percent rating for allergic or vasomotor rhinitis without polyps, but with a greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is available under Diagnostic Code 6522 for allergic or vasomotor rhinitis with polyps.  As the record does not indicate that the Veteran has nasal polyps or a greater than 50 percent obstruction of both nasal passages or a complete obstruction on one side, utilizing Diagnostic Code 6522 is not favorable to the Veteran. 

Further, as the record does not indicate that the Veteran has rhinoscleroma or permanent hypertrophy of turbinates, Diagnostic Code 6523 [bacterial rhinitis] is not appropriate.  Similarly, the record does not indicate that the Veteran has Wegener's granulomatosis or other types of granulomatous infection and Diagnostic Code 6524 [granulomatous rhinitis] does not apply.  

In this case, the Veteran has been diagnosed with ethmoid sinusitis.  See the March 2005 VA examination.  Furthermore, as discussed in detail below, the Veteran has been experiencing several non-incapacitating episodes of sinusitis a year.  As a result, the Board finds that Diagnostic Code 6511 [chronic ethmoid sinusitis] is for application.  

Under the general rating formula for sinusitis, encompassing Diagnostic Codes 6510 through 6514, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  [A note to the general rating formula provides that an incapacitating episode of sinusitis is specifically defined as an episode requiring bed rest and treatment by a physician.]  38 C.F.R. § 4.97, Diagnostic Code 6512 (2010).

As discussed above, initial staged ratings are in effect for the Veteran's service-connected allergic rhinitis/sinusitis.  Currently, a noncompensable rating has been assigned from the date of service connection, January 14, 2005 through May 23, 2010.  A 10 percent rating has been assigned effective since May 24, 2010. 

	A.  January 14, 2005 through May 6, 2008 

For the reasons explained in greater detail immediately below, the Board finds that a 10 percent rating from January 14, 2005 through May 6, 2008 is warranted.  According to the applicable rating criteria, a 10 percent rating requires evidence of sinusitis manifested by one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6512.  

During the March 2005 VA examination, the Veteran reported that he had three to four sinus infections during the prior year which were productive of headaches, pain and nasal discharge.  It was noted that he did not receive treatment from a physician for these episodes but would use the nonpharmacological measures he learned while on active duty.  

In a September 2006 statement, the Veteran reported that he experienced six episodes of "significant sinus problems" during the past year and that holistic treatments were becoming less effective.  He specifically stated that one episode, from January 2006 to March 2006, was only resolved with antibiotics.  In this capacity, the Board observes that the Veteran's statement is consistent with the evidence of record, which includes a private treatment report from April 2006 documenting that he had "possible sinusitis/bronchitis" and was to begin a 9 day regimen of amoxicillin. 

Private treatment records from October 2007 documented the Veteran's complaints of a sinus infection which resulted in a headache, sore throat, and thick yellow/brown nasal discharge.  He was prescribed a 10 day supply of amoxicillin.  

Based on the above, from January 14, 2005 through May 6, 2008, the Board finds that the Veteran experienced 3-6 non-incapacitating episodes of sinusitis per year which were characterized by headaches, pain, and purulent discharge.  The criteria for a 10 percent rating for this portion of the appeal period have therefore been met. 

The Board has also considered whether the Veteran was entitled to a disability rating in excess of 10 percent prior to May 7, 2008.  However there is no evidence of record indicating that the Veteran required prolonged (lasting four to six weeks) antibiotic treatment or experienced more than six episodes of sinusitis a year.  As noted above, the Veteran was proscribed antibiotics once in 2006 and 2007, and, by his own admission, experienced six "significant sinus problems" in a year.  Furthermore, there is no indication that the Veteran underwent surgery as would be required for a 50 percent rating and the Veteran himself does not appear to endorse such symptomatology. 

      B.  From May 7, 2008 

For the reasons set forth below, the Board finds that a 30 percent rating, but no higher, is warranted for the Veteran's allergic rhinitis/sinusitis effective from May 7, 2008.  As noted above, a 30 percent rating is awarded for sinusitis manifested by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6512.  

In a statement submitted during the May 7, 2008 hearing, the Veteran indicated that his disability was becoming worse and that he now experienced 6-7 episodes of sinusitis per year.  During the hearing, however, the Veteran testified that he will experience sinus infections 5-6 times during each winter "and a couple times in the summer."  See the hearing transcript, page 27.  He has reported that these episodes are productive of headaches, pain, and nasal congestion resulting in purulent discharge.  See the November 2008 VA examination. 

On examination in May 2010, the Veteran reported that he experienced 8-10 episodes of sinusitis during the past year and had "a sinus infection in October 2009" and was placed on an antibiotic for 10 days.  He reported that this antibiotic did not resolve his infection and that he was prescribed an alternative antibiotic which he took for 6 days.  

While the November 2008 VA examiner documented that the Veteran reported "6 visits with his primary care practitioner for sinusitis, which were treated with antibiotics" and 6-7 episodes of sinusitis that were not treated by a physician, the examination report is unclear as to whether the Veteran experienced these episodes within the past year or since the March 2005 VA examination.  In any event, the Veteran's May 2008 hearing testimony and statements recorded by the May 2010 VA examiner indicate that the Veteran was experiencing more than 6 non-incapacitating episodes of sinusitis a year as of May 7, 2008.  Accordingly, the Board finds that a 30 percent rating is warranted as of this date. 

The Board has also considered the Veteran's entitlement to a 50 percent disability rating.  As noted above, a 50 percent rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6512.  In this case, however, the record does not indicate that the Veteran has undergone any surgery for his sinusitis or that he experiences chronic osteomyelitis or near constant episodes of sinusitis and he does not contend otherwise.  A 50 percent disability rating is therefore not warranted. 

	C.  Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  In this regard, according to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected allergic rhinitis/sinusitis.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Thus, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  38 C.F.R. § 3.321(b)(1).  There is no indication that the Veteran has required any hospitalizations for his allergic rhinitis/sinusitis.  With respect to employment, the evidence of record indicates that the Veteran is currently unemployed.  The Board notes that the fact that the Veteran is currently unemployed is not determinative. The ultimate question is whether the Veteran, because of his service-connected disability, is incapable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case there is no competent and credible evidence that the Veteran's allergic rhinitis/sinusitis would have marked interference with employment.  See Van Hoose, supra [noting that the disability rating itself is recognition that industrial capabilities are impaired]. In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§3.340, 3.341, 4.16, 4.19 (2010). In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §4.416(a) (2010). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. See Moore v. Derwinski, 1 Vet. App. 356 (1991). Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a). 

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. See 38 C.F.R. § 4.15 (2010).

Here, the Veteran is service-connected for allergic rhinitis/sinusitis, which as discussed above, is currently 30 percent disabling.  Service connection is also in effect for sleep apnea (rated 50% disabling), bilateral cataracts (30%), degenerative joint disease of the lumbar spine (20%), degenerative changes of the right shoulder (10%), degenerative changes of the left shoulder (10%), cholecystectomy residuals (10%), irritable bowel syndrome (10%), cubital tunnel syndrome of the left elbow (10%), and cubital tunnel syndrome of the right elbow (10%).  Service connection has also been granted, and noncompensable disability ratings have been assigned, for degenerative joint disease of the left knee, a right knee disability, plantar fasciitis of the right and left foot, bilateral hearing loss, a deviated septum, hemorrhoids and residuals of a vasectomy, to include erectile dysfunction and varicose veins of the testicles.  The Veteran has been in receipt of a combined 90 percent rating since November 19, 2008.  Accordingly, the Veteran meets the percentage requirements for a total disability evaluation under 38 C.F.R. § 4.16(a), based on the presence of at least one disability ratable at 40 percent or more and sufficient additional disabilities to bring the combined rating to 70 percent or more. 

The remaining question, therefore, is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  In this case, the Veteran has not complained that any one disability prevents him from obtaining employment.  Instead, the Veteran argues that his sleep apnea, irritable bowel syndrome, and bilateral cataracts prevent him from obtaining employment.  See a statement received in May 2011.  

For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside the norm. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Pursuant to the Board's March 2010 remand, the Veteran was provided a VA examination in May 2010 to determine the effect that his service-connected disabilities have on his employability.  During the examination, the Veteran reported that when he was working as a consultant, his service-connected sleep apnea would make it difficult to stay awake during meetings.  The Veteran indicated that he currently experiences difficulty driving and enjoying his hobbies due to constant drowsiness.  The Veteran also reported that his service-connected hemorrhoids will result in "streaks of fecal material" in his underwear and that his irritable bowel syndrome will result in three day periods where he experiences five stools every day and must be near a bathroom.  

The May 2010 VA examination also documented the Veteran's complaints of low back, bilateral knee and bilateral foot pain as a result of his service-connected lumbar spine, bilateral knee and bilateral plantar fasciitis disabilities.  The Veteran reported that he will experience pain in his back, knees and feet when sitting at rest for an hour, standing for 15-20 minutes, or walking for a mile.  The VA examiner noted that the Veteran's back and bilateral knee disabilities will result in weakness and instability and that his back, bilateral knees and bilateral feet were tender. 

With respect to his service-connected bilateral shoulder arthritis and cubital tunnel syndrome of the bilateral elbows, the May 2010 VA examiner documented the Veteran's complaints of numbness and tingling in both hands after resting his arms for 15 to 20 minutes and pain in his fingers.  The Veteran also reported that repetitive motion, as well as any lifting or pulling motions will cause pain in his shoulders and that flare-ups of this disability occur several times a month and will prevent him from using his elbows or a computer. 

As alluded to above, the Board's March 2010 remand requested that a VA examiner opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities would prevent him from obtaining or keeping gainful employment for which his occupational experience would otherwise qualify him.  After noting the Veteran's complaints and conducing a physical examination, the May 2010 VA examiner stated that the Veteran "would have difficulty with any industrial or sedentary employment that required prolonged . . . standing or sitting due to his [service-connected] lumbar spine, bilateral knee and bilateral foot conditions."  The examiner also noted that the Veteran "would have difficulty with any industrial or sedentary employment that required any heavy lifting, pushing or pulling due to his [service-connected] bilateral shoulder arthritis and bilateral cubital tunnel syndrome."  

The Board acknowledges that the VA examiner did not phrase his opinion in the language requested by the Board.  However, the information contained in the examination report, along with the examiner's statements, clearly indicate that the examiner believed the Veteran incapable of employment due to his service-connected disabilities. 

Accordingly, in light of the above, the Board finds that the evidence of record indicates that the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Of particular importance to the Board in this matter is the fact that the VA examiner found that the Veteran's service-connected bilateral shoulder arthritis, bilateral cubital tunnel syndrome, lumbar spine, bilateral knee and bilateral foot conditions essentially render him unable to secure or follow a substantially gainful occupation. 

In reaching this conclusion, the Board notes that the initial threshold to entitlement to TDIU is a less than 100 percent schedular rating for the service-connected disability(ies).  38 C.F.R. §§ 3.340, 3.341, & 4.16(a).  As previously discussed herein, the Veteran is currently in receipt of a combined schedular rating of 90 percent for his service-connected disabilities, but, in this decision, the Board is granting partial increased ratings for the Veteran's service-connected allergic rhinitis/sinusitis.  Therefore, the Board's grant of a TDIU can only be effective for that portion of the appeal period where the Veteran meets the requirements for a TDIU and where a 100 percent schedular rating is not in effect.  See VAOPGCPREC 6-99 (June 7, 1999).  See also 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350 (which stipulates that a total schedular rating for a service-connected disability(ies) is a greater benefit than a TDIU).  


ORDER

An initial disability evaluation of 10 percent, but no higher, is granted for allergic rhinitis/sinusitis, effective January 14, 2005 through May 6, 2008, subject to governing regulations concerning the payment of monetary benefits.

An initial disability evaluation of 30 percent, but no higher, is granted for allergic rhinitis/sinusitis, effective May 7, 2008, subject to governing regulations concerning the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


